185.	First I should like on my own behalf and on behalf of my delegation to express our deep satisfaction at the election by the General Assembly of Mr. Kittani to the high office of President of this session, which is being held in a very complex international situation with a great many areas of tension. His election as President of this session indicates that our brother country, Iraq, indeed occupies an important position in international relations. His knowledge of international affairs and his ability tc deal with political matters will certainly result in the success of our work. At the periodic sessions of the General Assembly, States Members have common aims, aspirations and objectives. The meetings which take place, particularly during the regular sessions of the General Assembly, demonstrate that the United Nations is the most appropriate place to discuss complex international issues. We can thus reaffirm the willingness of the international community to work for peace and the wellbeing of all.
186.	We should like to assure the President of our frill cooperation in the fulfillment of the great responsibilities which he bears during this session.
187.	We should like to express our admiration for his predecessor; Mr. Rudiger von Wechmar, for the efforts that he made and for the productive methods that he used during the thirty-fifth session, which enabled the Assembly to achieve fruitful results.
188.	We should also like to extend our congratulation! to the Secretary-General for his important role. He has undertaken sincere and wise initiatives in an effort to reduce international tension. He has been sensitive to and aware of what is needed to achieve peace in the Middle East and in other hotbeds of tension in the world.
189.	The Yemen Arab Republic wishes also to welcome Vanuatu and Belize, which have become new Members of the United Nations family.
190.	My delegation sincerely wants to see this session lead to better results than previous sessions. We can achieve this only by thorough and responsible discussion and constructive criticism. We must go beyond traditional procedures of adopting positions. We must be totally committed to the recommendations and resolutions of the General Assembly of the Security Council. This will reaffirm the effective role of the Organization and then we shall be closer to the noble purposes and principles of the Charter once security and peace have been attained.
191.	We must implement to the letter the recommendations and resolutions of the Organization and of the specialized agencies. This is more pressing than ever if we wish to avoid warfare and destruction.
192.	Like all peace-loving peoples of the world, we had hoped that there would be an end to international crises so that the world could live in peace and there would be peaceful coexistence and equality among all States regardless of political or economic differences between the various regimes. None the less, 36 years after the Organization's inception, there is still a great deal of tension and the arms race is accelerating beyond control. The territorial integrity of numerous countries is violated daily and we see increasing interference in the internal affairs of other countries. The racist regimes of Israel and South Africa shamelessly infringe human rights and attack neighboring countries.
193.	As a result of this policy, many third world countries have had to make many human and economic sacrifices in order to> achieve freedom and make progress. They continue to make such sacrifices with resolution, to achieve better international relations in accordance with the Charter and with the principles of law, justice and equality.
194.	We see peace and security as being universal and complementary; they cannot be divided as some would wish. Thus, the instability of the present ir .national situation can be reflected in the growth rates of several countries. Our Arab peoples waged a struggle for their freedom and won it from traditional colonialism, but there is a new kind of colonialism which would grab their lands and their future. We are facing a Zionist occupationists colonialism which resorts to repression, murder and destruction and to seizure of ou lands by force so as to maintain its presence there.
195.	The Zionist entity has been carrying out this savage policy since it came into being. It is not only the Palestinian Arab people, expelled from their own lands ;. from their homeland and dispersed, who have suffered, but the Arab peoples as a whole; they are all threatened and any progress made in their long struggle for freedom will be incomplete as long as the Zionist entity continues to usurp Arab territory and as long as it puts obstacles in the way of all attempts at progress in the Arab nation. We have suffered greatly from this strange entity which is occupying our lands because, after seizing Palestinian Arab territories, it is carrying out a policy of expansionism into neighboring Arab lands.
196.	Since its aggression in 1967, and despite the adoption of numerous international resolutions condemning the policy of annexation and occupation which this racist entity is following in Arab lands and demanding its withdrawal from the land seized in 1967, Israel has arrogantly defied the international community by flouting those resolutions. Israel's aggressive behaviour and expansionist intentions have continued only because of the military and economic support it receives from the imperialist world. It is high time to put an end to this Israeli arrogance and aggression, to defend the just rights of the Palestinian people and to support the struggle of the Palestinian nation, which seeks to regain its land and establish its own State.
197.	Equally, it is the responsibility of States and, in the first instance, of the United States, which offers arms to the Zionist entity as well as financial, political and diplomatic support to review their unjust and biased position. It is shameful and sad to see that this Zionist expansionist policy by which Palestinian rights are usurped, the lands of Arab States Members of the Organization are occupied, and all the resolutions adopted by the General Assembly and by the Security Council are rejected is encouraged to pursue this aggressive and savage attitude, an attitude which is today considered to be the root cause of a threat to the stability and security of this vulnerable region of the world.
198.	Such conduct, which runs counter to all the norms of international order, and continued defiance of the Organization by Israel bring the Middle East closer not to peace but to war. The whole world, will, of course, pay the price. We remember the political clamor surrounding the Camp David agreements, but they were simply a mask for the expansionist Zionist policies. They cannot ensure peace. Camp David was a total failure: there is more tension in the political situation in the Middle East now, three years after the Camp David agreements were signed. Because of those agreements, Israel continues to carry out acts of aggression against the Arab nations, particularly Lebanon, which is exposed daily to Israeli military action. Young and old are killed, villages and cities are devastated, all with the knowledge of the international communities. Israeli settlements in the occupied Arab territories are spreading in concentration and breadth, at the expense of their legitimate owners. The administration of all this is to be found in Arab Jerusalem.
199.	All these acts of aggression are based on the Camp David agreements. We rejected those agreements, and the Arab people as a whole rejected them. We said at several international meetings and conferences that we were convinced that those agreements were not in the service of peace and would not enable the Palestinian people to return to their homeland to build an independent State on Palestinian soil, since there was no recognition of their legitimate rights under the leadership of PLO, their sole legitimate representative. Those agreements merely suited the Zionist entity's policy of expansionism and occupation.
200.	The Organization should face up to Israeli occupation, expansionism and colonialism in Palestine and in the occupied Arab territories, to oppose Israeli < aggression against Lebanon, to prevent Israel from continuing military action against the sovereignty of Lebanon and interfering on various pretexts in its internal affairs. Israel is responsible for the successive explosions in Lebanon, of which there are dozens of innocent civilian victims.
201.	We in the Yemen Arab Republic are convinced that the Camp David agreements and everything deriving from them, such as the question of Palestinian self-determination which is mentioned therein, do not meet the aspirations of the Palestinian people or correspond to the requirements of peace in the region. Those accords in fact change nothing. We believe that any political solution to the problem must take the following elements into account: first, the right of the Palestinian people to self determination in Palestine and to establish their own independent State, under the leadership of their sole legitimate representative, PLO; secondly, the withdrawal of Israel from all lands occupied in 1967; thirdly, the cessation of all attempts to install an Israeli Government in Arab Jerusalem, the dismantling of all settlements established by Israel in the Arab territories and the cessation of all measures of Judaization in the West Bank and the Gaza Strip intended to modify the Arab character of the occupied
Arab territories; and, fourthly, participation by the PLO in all international meetings for the purpose of adopting measures to solve the problem of the Middle East by peaceful means, on an equal footing with the parties concerned. Peace is possible if we take these principles into account. If we do not, peace will never be achieved and the fighting will continue as it has for more than 35 years already.
202.	My country is particularly disturbed to see Israel threatening peace and security in the Middle East and terrorizing the population by the introduction of nuclear weapons. Our Organization must take the necessary steps to put an end to such action, to counteract Israel's nuclear program and to ensure inspection of its nuclear facilities and programs by the United Nations and its appropriate specialized agencies. There must also be international condemnation of the collaboration between the two racist entities of South Africa and Israel and strict sanctions must be imposed against these two entities in order to preserve peace both in Africa and in the Middle East.
203.	Not content with terrorizing the Middle East region through the introduction of the nuclear weapon and endangering international security, Israel has also attacked the Iraqi nuclear facilities, although their purpose is peaceful and Iraq is a signatory to the Treaty on the Non Proliferation of Nuclear Weapons. Francs, which installed the nuclear reactor in Iraq, as well as IAEA, ensured that it was to be used for peaceful purposes and for development. We call upon the entire international community to condemn the Israeli acts of aggression against the Iraqi nuclear facilities. Those aggressive acts are particularly serious at the international level because they constitute the preliminaries to a war the consequences of which cannot be measured.
204.	We expect detente, peace and just solutions in the Middle East achieved with the aid of the two great Powers. Instead of that we see a new agreement between the United States and Israel which makes Israel the site of a new American base with a large number of weapons of destruction which not only threaten the stability of the region but also threaten world peace. We hope that the United States will review its position and make every possible effort to ensure the attainment of peace.
205.	We are particularly grieved by the continuation of the IranIraq conflict. We ask the two parties to cease hostilities and solve their problem on the basis of the rights of each and through direct negotiations. We support the initiatives taken by the fraternal country of Iraq with a view to accepting the good offices of the United Nations, the Organization of the Islamic Conference and the non aligned movement, in order to find a solution to this problem in the interest of the wellbeing of the peoples of Iran and Iraq. We call upon the Iranian authorities to respond favorably to these initiatives.
206.	The Yemen Arab Republic will continue to reject any military presence whatever its origin or form in the region of the Indian Ocean and the Red Sea. We appeal for the need to consider that region a zone of peace, without foreign military bases or international rivalries. We would also like to point out the danger that could be caused by 'the facilities which have recently been granted by the United Kingdom to the United States in Diego Garcia, in the Indian Ocean, particularly to all the peoples of the region, as a result of the decision by the United States to install strategic weapons on that island.
207.	It is essential that the Conference on the Indian Ocean meet at Colombo as soon as possible so that the major Powers and all the interested parties can discuss this problem, in accordance with the recommendation contained in General Assembly resolution 34/80 B, with a view to reducing tensions in that vulnerable area of the world and guaranteeing freedom of navigation. We are convinced that the security of the Arabic Gulf is closely linked to the security of the Arab countries as a whole, and that responsibility for maintaining it is the concern of the States of that region exclusively.
208.	As regards the problem of Afghanistan, we believe that the Afghan people must be allowed to choose their own future without interference from any other party. Diplomatic channels must be found through which the Afghan people can achieve this objective.
209.	We are particularly disturbed to note that the arms race continues unabated in both conventional and nuclear weapons. Despite the many resolutions adopted by the Organization in this field calling for the cessation of the arms race and of the production of weapons of destruction, that arms race is constantly accelerating and mankind is thus threatened with annihilation. It is therefore the duty of the Organization to put an end to that terrible race and move towards disarmament so that mankind may live in peace and have confidence in its future. The immense resources devoted to preparations for war must be used for the achievement of constructive economic goals which will help, in particular, the developing and least advanced countries.
210.	Every sincere effort to halt the arms race is welcome. We ask the great Powers, in particular the United States and the Soviet Union, to continue their negotiations with a view to ending the nuclear arms race. That is the only way to safeguard mankind and all the attributes of civilization.
211.	My country has always followed an international policy aimed at trying to end the causes of international conflicts which erupt from time to time in various parts of the world. Thus we believe that the crisis which exists in Korea between the two parties concerned must be resolved. A serious dialog must be started between the two Koreas so that political and economic relations can be established which will enable them to advance towards unity on a democratic basis acceptable to both parties. The Yemen Arab Republic calls for the withdrawal from the region of all foreign troops in order to create a climate favorable to Korean unity.
212.	As regards the problem of Cyprus, my country believes that a solution must be found which is acceptable to both the Greek community and the Turkish community and that the island must be reunified on a democratic basis, with freedom of religion and equality for all. The Organization must contribute to the safeguarding of peace and to ending the crisis in Cyprus. All the resolutions of the General Assembly and the Security Council must be applied and made the basis of the solution of the problem of Cyprus.
213.	Coming to the question of Namibia, we believe that the fact that a racist regime is occupying that Territory is a challenge to the international community and to the United Nations, the resolutions of which are being flouted. Concerted efforts must be made to end that odious colonial occupation. Assistance must be given to the Namibian people in its just struggle under the leadership of SWAPO, its sole authentic representative.
214.	If the racist occupation of Namibia is a challenge to international will, the presence of the racist regime in Namibia is in itself a blot on this page of the history of mankind. Occupation by racist expansionists is particularly serious. The United Nations must be aware of that racist entity and its policies because it is assisted by certain imperialist Powers which plan to allow the racist entity in southern Africa to be as strong as possible. In that way it can strike anywhere in Africa with force and without hindrance.
215.	The Pretoria regime is getting ready to develop its nuclear and military potential in order to carry out acts of aggression against its neighbors and to sow terror throughout Africa and persecute those that are fighting for freedom there. My country has suffered oppression and subjugation, therefore we support the liberation movements fighting for independence and against all forms of racism. The international community must put an end to Israel's and Pretoria's racist actions.
216.	Day after day we see the gap widening between the developed and the developing countries, and it is the present world economic system which causes this. It has an adverse effect oh the developing countries and on their growth rates. We need a new international economic order that will guarantee justice to the developing countries, so that they may be masters of their own wealth and avoid becoming victims of unemployment and inflation originating from the advanced countries. It is essential now to work fQr real progress so as to ensure the establishment of a new international economic order on a democratic basis that will allow the developing countries to promote their own potential, to raise their standard of living and to put ail end to their balance of payments problems. These problems are caused by the fact that the cost of the industrialized products bears no relation to the prices of primary commodities.
217.	The international economic situation is deteriorating. The consequences are particularly serious in the sphere of international economic relations, particularly those between developed and the developing countries. We must therefore get back to the NorthSouth dialog in order to maintain stable economic relations and stability, prosperity and peace throughout the world.
218.	Our dialog must be maintained. If it has ceased it is because certain countries refuse to accept their responsibility for the difficulties suffered by the developing countries. The developed countries must no longer persist in that attitude. They must accept their responsibilities and face the deteriorating economic situation throughout the world.
219.	Our Republic places great hopes in the International Meeting on Cooperation and Development, to be held soon at Cancun, in the implementation of the Substantial New program of Action for the 1980s for the least developed countries, adopted in Paris in September this year,7 and in the Nairobi program of Action for the Development and Utilization of New and Renewable Sources of Energy, adopted at the Nairobi conference last August.3 Those conferences represented a step towards the solution of the economic problems of the developing countries.
220.	We must reform the international economy. That is a responsibility that falls on all countries, particularly the most advanced. Our Organization must begin to work to this end yet again, otherwise it will no longer be possible to avoid these dangers.
221.	We follow political events very closely, but that does not stop us concentrating on our internal development. Our people have achieved a great deal. We have made many gains. We are building a modern State and overcoming the obstacles and difficulties, thanks to the wisdom and determination of our people.
222.	Democratically speaking, we have made a great deal of progress. Trade unions have been set up. Municipal authorities have also been set up on a healthy democratic basis, because we are convinced that a free people forms the proper foundation for a free society. We shall soon be holding new free elections for the people's council, which will be the legislative assembly of the country. We are completing our democratic institutions, which will be responsible to the Government of Yemen.
223.	In the economic field, our various bodies and the national capital will put into practice our five-year plan. New economic and scientific projects are being undertaken which will be applied throughout the country.
224.	We look forward with great interest to the unification of the two Yemens under the wise guidance of President Ali Abdullah Saleh. Many economic, social and cultural agreements have been concluded and a number of joint projects have been established between the two Yemens. The union committees continue their work towards the attainment of the unification of the two Yemens, longed for by all. The Presidents of the two Yemens had a very important meeting last month at Taizz, which ensured the continuity of the efforts to achieve the reunification of the two Yemens within the shortest possible time and the establishment of a new, unified Yemeni State, the emergence of a new political entity, unity of the people, territorial integrity and permanent sovereignty. This will undoubtedly contribute to the stability and security of the region; it will help its peoples to establish conditions conducive to close regional cooperation for the benefit of all the States of the region and will also contribute to safeguarding international peace and security.
